DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 05, 2021 and January 06, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on February 05, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 4-5, 18-21, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia et al. (“Measurements for IAB” as cited in IDS dated January 6, 2022)
Regarding claims 1, 18, and 25, Nokia discloses a method, a device, and a non-transitory storage medium for storing computer readable instructions comprising:
acquiring, by a first integrated access and backhaul (IAB) node, cell access information from a second IAB node or a base station (i.e., after the power-up the IAB-MT starts cell selection procedure, and discovery of the cells is based on detection of the synchronization signal blocks (SSBs) as described at the first full paragraph in Section 2.1 on page 2 of 5), wherein the first IAB node is capable of providing radio access to a user equipment (UE) and backhauling data to the second IAB node or the base station through air interface (i.e., as shown in Fig. 1); 
determining, by the first IAB node, a candidate cell for the first IAB node according to the cell access information (i.e., Proposal 3: RAN2 considers the RAN1 conclusions on the PHY support for RRM measurements and how SSB and CSI-RS transmissions and measurement can be used in cell selection and monitoring of the candidate cells as described on page 4 of 5); and 
sending, by the first IAB node, assistance information to the second IAB node or the base station, wherein the assistance information comprises IAB node indication information (i.e., the cell selection of the IAB-MT could utilize knowledge of the IAB support in case such information is broadcast by the IAB-donors and IAB nodes as described at second full paragraph in Section 2.1 on page 2 of 5).

Regarding claims 2, 19, and 26, Nokia discloses all limitations recited within claims as described above.  Nokia also discloses wherein the cell access information comprises information indicating that a cell is allowed to be accessed by the first IAB node (i.e., the cell selection of the IAB-MT could utilize knowledge of the IAB support in case such information is broadcast by the IAB-donors and IAB nodes as described at second full paragraph in Section 2.1 on page 2 of 5).

Regarding claims 4, 20, and 27, Nokia discloses all limitations recited within claims as described above.  Nokia also discloses wherein the second IAB node comprises a parent IAB node or an IAB donor (i.e., IAB donor as shown in Fig. 1).

Regarding claims 5, 21, and 28, Nokia discloses all limitations recited within claims as described above.  Nokia also discloses wherein acquiring, by the first IAB node, the cell access information from the second IAB node or the base station comprises acquiring, by the first IAB node, the cell access information from the second IAB node or the base station through a system message (i.e., SIB1 indicates the configuration of the SSB transmission in the cell as described in first full paragraph of Section 2.1 on page 2 of 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9, 11, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kowalski et al. (hereinafter “Kowalski”, US 2019/0394687).
Regarding claims 9, and 22, Nokia discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Kowalski discloses an integrated access and backhaul next generation nodeB capabilities and signaling.  Kowalski also discloses wherein the assistance information further comprises at least one of: 
an IAB-related connection setup reason value; 
a mobile terminal part identity; 
a distributed unit (DU) part identity; 
a dedicated core network identity (DCN ID) for IAB; 
Single Network Slice Selection Assistance Information (S-NSSAI) for IAB; 
a Slice/Service type (SST) for IAB; a Slice Differentiator (SD) for IAB; 
information about S-NSSAI supported by an IAB node; 
information about an SST supported by an IAB node; 
information about a DCN ID supported by an IAB node; or 
information indicating whether to support IAB (i.e., IAB capability information as described in paragraphs 0006 and 0009).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to establish a IAB network.   

Regarding claim 11, Nokia discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Kowalski discloses an integrated access and backhaul next generation nodeB capabilities and signaling.  Kowalski also discloses comprising one of: receiving, by the first IAB node, information about an IAB capability of the second IAB node or the base station from the second IAB node or the base station; or receiving, by the first IAB node, information about the IAB capability of a core network element from the core network element (i.e., IAB capability information as described in paragraphs 0006 and 0009).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to establish a IAB network.   

Regarding claim 14, Nokia and Kowalski disclose all limitations recited within claims as described above.  Kowalski also discloses wherein the information about the IAB capability of the second IAB node, the information about the IAB capability of the base station, and the information about the IAB capability of the core network element comprise at least one of: 
information about supported S-NSSAI; 
information about a supported SST; information about a supported DCN ID; or 
information indicating whether to support IAB (i.e., IAB capability information as described in paragraphs 0006 and 0009).


Claim(s) 10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of CATT et al. (“Consideration on startup procedure for L2 IAB Architecture” as cited in IDS dated January 6, 2022).
Regarding claims 10, and 23, Nokia discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, CATT discloses wherein sending, by the first IAB node, the assistance information to the second IAB node or the base station comprises sending, by the first IAB node, the assistance information to the second IAB node or the base station through a Radio Resource Control (RRC) message (i.e., sending “IAB” type indicator to CU serving the IAB during RRC connection establishment as shown in Fig. on page 2).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide signaling for setup connection between elements of the network.  


Claim(s) 13, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Hsieh (US 2021/0227435).
Regarding claims 13, and 24, Nokia discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Hsieh discloses maintaining communication and signaling interfaces through a network role transition.  Hsieh also discloses sending, by the first IAB node, a DU part identity of the first IAB node to an IAB donor (i.e., transmitting gNB-DU UE FLAP ID to gNB CU as described in paragraph 0032).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to connect to the IAB 1network.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644